Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The amendments appear to be supported by the parent applications, and thus the effective filing date of the instant application is 12/22/2004.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 6-11, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,645,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially within the scope of the claims of ‘578.

Double Patenting
Claims 4, 6-11, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,514,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially within the scope of the claims of ‘077.  

Double Patenting
Claims 4, 6-11, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,061,730. Although the claims at issue are not identical, they are the instant claims are substantially within the scope of the claims of ‘730.

Double Patenting
Claims 4, 6-11, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,366,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially within the scope of the claims of ‘031.

Double Patenting
Claims 4, 6-11, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,853,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially within the scope of the claims of ‘290.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4, 6-11, and 14, 6-11, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 4, 6-9, 11, and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,757,725 (Frantz) in view of Murphy et al. in “Bus Switches for Speed, Safety, and Efficiency: What They Are and What You Should Know About Them,” posted at <https://www.analog.com/en/analog-dialogue/articles/bus-switches-for-speed-safety-efficiency.html> on November 2002 (Murphy) and “OECD Glossary of Statistical Terms - Database Definition,” posted at < https://stats.oecd.org/glossary/detail.asp?ID=4503#:~:text=OECD%20Glossary%20of%20Statistical%20Terms%20%2D%20Database%20Definition&text=Definition%3A,set%20are%20often%20used%20interchangeably.> on July 26, 2002 (OECD).
With regard to claim 4, Frantz discloses an apparatus for use in association with a network, the apparatus also being for use in performing computational operations, the apparatus comprising: 
a processor for use in association with an operating system and operating system operations (Frantz: Figure 2, 25);
circuit card comprising another processor for use in association with a computational program to implement the computational operations (Frantz: Figure 2, Abstract, and Column 4, lines 26-41.  A management subsystem is provided for, which may be implemented as part of a circuit card.  The subsystem includes a management processor to which packets may be routed based on the address of the packet.); 
network controllers (Frantz: Abstract and Figure 2.  Multiple network interface controllers are presented (host NIC and management NIC); 
wherein: 
(1) the bus is configured for use in establishing bidirectional communication involving a first protocol between the processors (Frantz: Figure 2, 295.  The bus connector serves to 
(2) the processors are configured to carry out respective network communications involving a second protocol in the network via the network controllers associated with the processors (Frantz: Abstract.  The processors are configured to communicate over the network.  It is noted that the NIC uses network protocols, such as ethernet (Frantz: Column 6, lines 25-26); 
(3) the bidirectional communication involving the first protocol and the respective network communications of the processors are capable of being carried out independently of each other (Frantz: Figure 2.  The NIC is separate from the bus.); 
(4) the first protocol and the second protocol are different protocols, at least in part (Frantz: Column 5, lines 46-47 and Column 6, lines 25-26). 
Frantz fails to disclose expressly, but Murphy teaches a switch (Murphy:  The entire disclosure of Murphy shows an example of a well-known bus switch.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize a switch to provide for isolation between different components that share a bus while ensuring that the devices would be able to connect to each other, specifically in cases where more than two components are connected via a bus.  As a note, Frantz in all likelihood utilizes some sort of switch, though due to the well-known nature of switches, the specific recitation of such a switch would have likely been omitted.
Frantz further fails to disclose, but OECD teaches a database to store data associated, at least in part, with the computational program; wherein (5) the data is to be used in association with data processing operations associated with the computational program (OECD: Databases were very well-known in the art.  In Frantz, the management circuit serves to monitor the server (Frantz: Column 1, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have a database to store data associated with the computation program (monitoring program, including error detection) to provide a well-known and broad way to store interrelated information for efficient access and analysis.

With regard to claim 6, Frantz fails to disclose expressly, but Frantz teaches that a semiconductor chip comprises the another processor (Frantz: Column 5, lines 13-21.  Frantz teaches the use of typical processors for other processors besides the management processor, where such processors would be semiconductor chips, as recognized by one of ordinary skill in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a semiconductor chip for the another processor to utilize typical processors and techniques with the system, where such provided for efficient and compact implementation of the devices to perform the computations.

With regard to claim 7, Frantz teaches that  the apparatus comprises another semiconductor chip that comprises the processor for use in association with the operating system and the operating system operations (Frantz: Column 5, lines 13-21.  Frantz teaches the use of typical processors.).

With regard to claim 8, Frantz teaches that the processors comprise different respective destinations accessible via the network (Frantz: Abstract).

With regard to claim 9, Frantz teaches that the apparatus also comprises memory resources for use by the another processor; and the computational program comprises an application program (Frantz: Figure 2).

With regard to claims 11 and 13-16, the instant claims are similar to claims 4 and 6-9, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frantz in view of Murphy and OECD, and further in view of US 2002/0165961 (Everdell).
With regard to claim 10, Frantz teaches that the apparatus comprises a manageability device; the manageability device is for use in management operations; and the memory resources are for independent use by the another processor (Frantz: Figure 2 and Abstract).
Frantz fails to teach, but Everdell teaches that out-of-band management operations (Everdell: Paragraph [0006]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize out-of-band communications for the management operation to allow for the sending and receiving of management information without interfering with other communications while bypassing at least some typical communications components, thus improving the reliability of such communications (especially when problems exist in the system).

With regard to claim 17, the instant claim is similar to claim 10, and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        f